Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
The amendments and remarks filed on 10/12/2020 are considered and entered. Claims 1-15 are pending. Claim 1 is amended. Claims 16 and 17 are newly added. Claims 5, 6, 9 and 10-15 remain withdrawn as being directed to a non-elected invention. Claims 1-4, 7, 8, 16 and 17 are under consideration and the subject of this office action. 

Information Disclosure Statement
No Information Disclosure Statements have been filed with the present application.  Applicant is reminded of his/her duty to disclose patents and publications relevant to the patentability of the instant claims. See 37 CFR 1.56.

Response to Amendment
	The previous rejections of claims 1-4, 7 and 8 under 35 USC 102(a)(1) as being anticipated by Schorgl are withdrawn in light of the amendments to claim 1 filed on 10/12/2020.  Claim 1 has been amended to recite “wherein the balloon catheter is selected from a stentless balloon catheter or a balloon catheter further comprising a stent, wherein the stent is independent of the balloon coated with a coating comprising an amnion tissue preparation”.

Claim Rejections - 35 USC § 112(a) 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 7, 8, 16 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement (New Matter).  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The amendments filed 10/12/2020 have introduced NEW MATTER into the claims. Claim 1 currently recite limitations which were not disclosed in the original disclosure. Claim 1 recites a new limitation “a balloon catheter further comprising a stent, wherein the stent is independent of the balloon coated with a coating comprising an amnion tissue preparation”. These limitations constitute new matter.
the stent can be provided on the same balloon catheter having an amnion coated balloon provided herein.”  This disclosure provides support for the limitation “a balloon catheter further comprising a stent” but not for “the stent being independent of the balloon coated with a coating comprising an amnion tissue preparation”.  The specification in lines 22-25 on page 7 further discloses “In cases where angioplasty with an amnion coated balloon includes implanting a stent, the stent can be implanted after the angioplasty procedure.  For example, the stent can be provided independently of an amnion coated balloon provided herein.”  This disclosure supports that the stent is independent of the coated balloon but is in the context of the stent being implanted after the angioplasty procedure, which would require the balloon catheter not comprising the stent and does not support “the balloon catheter further comprises a stent”.  The original disclosure does not support the new limitations in claim 1 “a balloon catheter further comprising a stent, wherein the stent is independent of the balloon coated with a coating comprising an amnion tissue preparation”.
In amended cases, subject matter not disclosed in the original application is sometimes added and a claim directed thereto.  Such a claim is rejected on the ground that it recites elements without support in the original disclosure under 35 U.S.C. 112, first paragraph, Waldemar Link, GmbH & Co. v. Osteonics Corp. 32 F.3d 556, 559, 31 USPQ2d 1855, 1857 (Fed. Cir. 1994); In re Rasmussen, 650 F.2d 1212, 211 USPQ 323 (CCPA 1981). See MPEP § 2163.06 - § 2163.07(b) for a discussion of the  35 U.S.C. 112, first paragraph. New matter includes not only the addition of wholly unsupported subject matter, but may also include adding specific percentages or compounds after a broader original disclosure, or even the omission of a step from a method. See MPEP § 608.04 to § 608.04(c).  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) and MPEP § 2163.05 for guidance in determining whether the addition of specific percentages or compounds after a broader original disclosure constitutes new matter.
Instant claim 1 now recite limitations, which are not clearly disclosed in the specification as filed, and now change the scope of the instant disclosure as filed. Such limitations recited in amended claim 1, which did not appear in the specification or original claims, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C 112.  Applicant is required to provide sufficient written support for the limitations recited in present claim 1 in the specification or claims as-filed, or remove these limitations from the claims in response to this Office Action. Dependent claims 2-4, 7, 8, 16 and 17 are rejected for the same reason.

	Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7, 8 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites “a balloon catheter further comprising a stent, wherein the stent is independent of the balloon coated with a coating comprising an amnion tissue preparation” in lines 4 and 5 and the phrase “stent is independent of the balloon renders the claim indefinite.  The meaning of the phrase “independent of the balloon” is not clear because it is not clear whether the claimed stent is functionally independent of the balloon, or spatially separated from the balloon.  The physical structure of the claimed balloon catheter is indefinite because the spatial position of the stent with respect to the balloon is not clear.  Dependent claims 2-4, 7, 8 and 17 are rejected for the same reason.
Appropriate clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Spencer (WO 2016/007554; Pub. Jan. 14, 2016).
Regarding claims 1 and 16, Spencer teaches compositions and formulations of micronized Wharton’s jelly (see abstract) which can comprise micronized placental amnion (see [0049], [0050] and [0095], see claims 2,17).  Spencer teaches cardiovascular procedures such as angioplasty use an empty and collapsed balloon on a guide wire, known as a balloon catheter (see par. [0112]) and teaches the balloon used in the angioplasty procedure is covered with its gel composition and when the balloon is inflated, the gel composition is applied to the vessel wall and remains on the vessel wall for a period of time to reduce inflammation and prevent restenosis (see [0115] – reads on balloon being coated).  The gel formulation of Spencer with micronized placental amnion would read on “amnion tissue preparation” in light of the instant specification disclosure at lines 10, 11 and 24 on page 4 which discloses “amnion tissue preparation” as used herein refers to a ‘preparation of amnion tissue or amnion material’ and the amnion tissue preparation can be prepared by ‘micronization’.  Spencer teaches a stent is optionally inserted at the time of the ballooning (see par. [0112]), therefore Spencer is teaching a balloon catheter without a stent (reads on stent-less balloon catheter).  Spencer is teaching performing angioplasty with a stent-less balloon catheter comprising a balloon coated with a coating comprising an amnion tissue preparation and optionally inserting a stent that is independent of the balloon coated with amnion. 
Therefore claims 1 and 16 are anticipated by Spencer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016/007554; Pub. Jan. 14, 2016).
The teachings of Spencer as they pertain to claims 1 and 16 are discussed above.
Regarding claims 2-4, Spencer does not explicitly teach covering the balloon on the balloon catheter used in angioplasty with a composition (an amnion tissue preparation) that comprises one or more components as recited in claims 2-4.
However, Spencer teaches its compositions comprise amnion (see [0049] and [0050]) and teaches bioactive agents, such as growth factors, antibiotics, and other pharmaceutical agents can be added to the compositions (which reads on therapeutic agent and antiproliferative agent) (see par. [0052]). Spencer teaches upon 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the composition comprising amnion that is used to cover the balloon in the angioplasty methods of Spencer, and further add bioactive agents as growth factors and antibiotics to the composition as taught by Spencer before covering the angioplasty balloon with the composition. Since Spencer teaches the balloon used in the angioplasty procedure is covered with its gel composition and when the balloon is inflated, the gel composition is applied to the vessel wall and remains on the vessel wall for a period of time to reduce inflammation and prevent restenosis, one of ordinary skill in the art would be motivated to modify the gel compositions comprising amnion and further add other bioactive agents because Spencer also teaches its compositions are useful delivery vehicles for delivering bioactive agents to a region of interest.
Spencer renders obvious claims 2-4.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016/007554; Pub. Jan. 14, 2016) as applied to claims 1-4 and 16 above and further in view of Schorgl (US20100228335; Pub date: Sep 9, 2010; Of Record).
Regarding claim 7, Spencer does not teach the amnion tissue preparation lacks viable cells. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Spencer and substitute its amnion preparation with the amnion preparation lacking viable cells as taught by Schorgl.  One of ordinary skill in the art would be motivated to coat the surfaces that would in contact with each other (the inside of the stent and the outside of the balloon) with the same amnion preparation and to use an alternate amnion tissue preparation that is used in coatings. 
The combination of Spencer and Schorgl renders claim 7 obvious.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016/007554; Pub. Jan. 14, 2016) as applied to claims 1-4 and 16 above and further in view of Daniel (US 2014/0050788; Pub. Feb. 20, 2014).

Daniel teaches compositions with micronized placental components including amnion (see abstract, [0023], [0041]-[0044]) and coating medical devices such as catheters, stents and drug delivery balloons (see [0145]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the methods of Spencer and to coat the balloon catheter completely as taught by Daniel.  One would be motivated to do so because Daniel teaches that catheters and balloons can be coated with amnion preparations, so it would be obvious to completely coat both the catheter and the balloon in the methods of Spencer with the composition comprising amnion preparation. This would result in the balloon catheter to be completely coated with the amnion preparation.
The combination of Spencer and Daniel renders claim 8 obvious.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Spencer (WO 2016/007554; Pub. Jan. 14, 2016) in view of Schorgl (US20100228335; Pub date: Sep 9, 2010; Of Record) as applied to claims 1-4, 7 and 16 above and further in view of Penner (US 5,725,519; Iss. Mar. 10, 1998).
Spencer in view of Schorgl teach a balloon catheter comprising a balloon coated with a comprising an amnion tissue preparation and further comprising a stent. See Fig. 16 (b) of Schorgl which teaches the stent is loaded on the balloon. 

    PNG
    media_image1.png
    192
    500
    media_image1.png
    Greyscale

Spencer in view of Schorgl do not explicitly teach the stent is independent of the balloon. 
However, to load the stent onto the balloon one has to slide the stent from one end of the balloon catheter onto the balloon 236, and during this loading the stent is independent from the balloon. 
For example, Penner teaches a device and method to load a stent onto the balloon catheter.  Penner teaches the balloon catheter is pushed into tube 64 with the pre-installed stent 12 until the physician sees the tip of the balloon catheter is slightly beyond the distal end of the pre-installed stent 12 (see col. 7 lines 10-30, see Fig. 2 and Title).  Penner teaches pulling the knobs on tube 64 apart which would load the stent on the balloon (see col. 7 lines 30-50, see Fig. 3,6).
It would be obvious to one of ordinary skill in the art to load the stent on the balloon catheter in the methods of Spencer in view of Schorgl using the device taught by Penner.  During this loading step, the stent is independent from the balloon before it is finally loaded onto the balloon.
The combination of Spencer, Schorgl and Penner renders claim 17 obvious.

Response to Arguments
Applicant’s arguments filed on 10/12/2020 with respect to claim(s) 1-4, 7, 8 and new claims 16 and 17 (see pg. 4) have been considered but are moot because the previous rejections are withdrawn in light of the amendments to claim 1 filed on 10/12/2020.  New grounds of rejections addressing the new limitations in claim 1 are presented above.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 7 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of U.S. Patent No. US 10,478,531.  Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘531 claims anticipate instant claims 1, 7 and 16. 
The ‘531 claims recite an angioplasty balloon catheter comprising a stent-less angioplasty balloon coated with an amnion tissue preparation. Claim 3 of the ‘531 patent recites the amnion tissue preparation lacks viable cells (reads on instant claim 7).  
Instant claim 16 recites a balloon catheter comprising a balloon catheter coated with a coating comprising an amnion tissue preparation wherein the balloon catheter is a stentless balloon catheter.  Instant claim 16 does not recite that the balloon catheter is an angioplasty balloon catheter, but that limitation pertains to an intended use of the balloon catheter and does not affect the structure of the balloon catheter.  
The balloon catheter recited by claim 1 of the ‘531 patent and instant claim 16 have the same structure. Therefore, the subject matter recited in instant claim 16 encompasses claims 1 and 3 of U.S. Patent No. US 10,478,531.

Claims 2-4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. US 10,478,531 and in view of Spencer (WO 2016/007554; Pub. Jan. 14, 2016).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 2-4, claim 1 of ‘531 patent does not recite the amnion tissue preparation comprises one or more components as recited in claims 2-4.
However, Spencer teaches compositions and formulations of micronized Wharton’s jelly (see abstract) which can comprise micronized placental amnion (see [0049], [0050] and [0095], see claims 2,17). Spencer teaches cardiovascular reads on instant claim 2), antibiotics, and other pharmaceutical agents can be added to the compositions (which reads on therapeutic agent and antiproliferative agent – limitations in instant claims 3 and 4) (see par. [0052]). Spencer teaches upon administration of the micronized composition with bioactive agent to the region of interest, the bioactive agent is delivered to the region over a period of time. Spencer teaches its compositions are useful delivery vehicles for bioactive agents (see [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the amnion tissue preparation that is used to coat the angioplasty balloon in claim 1 of the ‘531 patent, and further add bioactive agents as growth factors and antibiotics to the amnion tissue preparation as taught by Spencer before coating the angioplasty balloon. One of ordinary skill in the art would be motivated to modify the amnion tissue preparation that is coated on the angioplasty balloon because Spencer teaches the balloon used in the angioplasty procedure is covered with its gel composition and when the balloon is inflated, the gel composition is applied to the vessel wall and remains on the vessel wall for a period of time to reduce inflammation and prevent restenosis and also teaches its compositions are useful delivery vehicles for delivering bioactive agents to a region of interest.


Relevant Prior Art
Ward et al., (Drug-Coated Balloons for Lower Extremity Interventions: Why, When, and in Whom?, American College of Cardiology, Jan. 20, 2016) teaches a stent-less drug-coated balloons that can be used in angioplasty. Ward teaches the drug-coated balloons can include paclitaxel and is a novel method of short-term, nonpolymeric local delivery of paclitaxel into the arterial wall without the need for a chronically implanted scaffold and is effective in preventing restenosis (see page 1 last paragraph, page 2 first paragraph, page 3 second paragraph).

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRIKANTH PATURY whose telephone number is (571)270-1020.  The examiner can normally be reached on Monday-Friday, 9:30 - 6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise W Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LOUISE W HUMPHREY/Supervisory Patent Examiner, Art Unit 1657                                                                                                                                                                                                        
/Srikanth Patury/
Examiner, Art Unit 1657